DETAILED ACTION
Claims 1, 2, 4 – 6 and 8 – 15 have been amended.
Claims 1 – 15 have been examined and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 – 8 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0228776 to Walden et al. (hereinafter Walden) and in further view of US Patent Application Publication No. 2008/0294476 to Dupre et al. (hereinafter Dupre).

Regarding Claim 1, Walden discloses (¶3) the use of wireless beacons in point of purchase ("POP") displays to facilitate the delivery of consumer-oriented content to mobile devices, which further includes:
monitoring the presence of a point-of-sale display in a shop, at the sight of consumers, the method comprising: acquiring signals from mobile devices by at least one signal sensor, said signals respectively including unique identifiers from said mobile devices; Walden discloses (¶65) POP display in a retail environment with signal sensor (wireless beacon 114) that captures wireless signals transmitted by wireless transceiver 12A on customer devices and infers the distance between customer device and POP display (¶79). The unique identifiers i.e. RSSI values and location related information e.g., signal strength measurements, values derived from signal strength measurements, are associated with a particular mobile device (¶74-¶78).
sending at least one output from the signal sensor to an analyzing device, said at least one output including said unique identifiers; Walden discloses (¶65) signal sensor (wireless beacon 114) captures the wireless signals transmitted by the SDK 125 on customer mobile phones that includes unique identifiers such as RSSI values and location related information e.g., identifiers associated with a particular mobile device (¶78). This information is transmitted to server 126 (analyzing device) and stored in information 130 for analysis (¶76).
wherein the analyzing device:
 counts said mobile devices on the basis of said at least one output and calculates an audience rate of the point-of-sale display; Walden discloses capturing sensor readings i.e. wireless beacon 114 readings (which includes unique identifiers such as RSSI values and location related information) and sensor 116 measurements, transmitting and storing in the server 126 (¶76) as information 130 (¶94). The analysis is done by the server to determine information such as how many people walk past the display and how many people stop to look at the display (¶92).
said audience rate being a function of the number of said mobile devices by time unit; Walden discloses capturing sensor readings i.e. wireless beacon 114 readings (which includes unique identifiers such as RSSI values and location related information) and sensor 116 measurements, transmitting and storing in the server 126 (¶76) and analysis is performed by server (¶92) that includes how many shoppers passed by (divided into buckets of time) and the average dwell time per shopper or counts of shoppers.
Walden does not explicitly disclose determining, on the basis of the audience rate, whether the point-of-sale display is in the shop at the sight of consumers or not. However, in an analogous art, Dupre teaches:
determining, on the basis of the audience rate, whether the point-of-sale display is in the shop at the sight of consumers or not; Dupre discloses (¶66) creating category zones in the retail establishment based on a shopper’s line of sight when walking down a particular aisle and inferring correlations between shoppers' locations in the retail store and exposure to in-store advertising or informational media. Dupre discloses (¶56) the forecasted or estimated shopper traffic counts is used to monitor consumer activity related to promotional information and in-store media (e.g., advertisement media) in retail establishments. For example, by monitoring the forecasted or estimated shopper traffic counts in addition to in-store advertising or informational media, the forecasted or estimated shopper traffic counts can be used to determine the influential effects or potential future influential effects of advertising or informational media for products and/or services on shoppers. For instance, the forecasted or estimated shopper traffic counts may be used by product suppliers/manufacturers and advertising companies to make decisions on how to temporally and/or physically advertise their products and/or services.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine monitoring the presence of a point-of-sale display in a shop, at the sight of consumers, the method comprising: acquiring signals from mobile devices by at least one signal sensor, said signals respectively including unique identifiers from said mobile devices, sending at least one output from the signal sensor to an analyzing device, said at least one output including said unique identifiers, wherein the analyzing device counts said mobile devices on the basis of said at least one output and calculates an audience rate of the point-of-sale display, said audience rate being a function of the number of said mobile devices by time unit, as disclosed by Walden, and determining, on the basis of the audience rate, whether the point-of-sale display is in the shop at the sight of consumers or not, as taught by Dupre, for the purpose of implementing methods and apparatus to monitor in-store media and consumer traffic related to retail environments (¶2).

Regarding Claim 5, Walden in view of Dupre discloses all the elements with respect to claim 1. Further, it discloses:
wherein the analyzing device calculates a retention rate to determine if the point-of-sale display attracts consumers, the retention rate being function of a strength of the signals acquired by the signal sensor and of a duration during which signals from the same mobile devices are acquired; Walden discloses (¶75) that the SDK 125 is configured to receive RSSI signal strength measurements from sensors, accelerometer, gyroscope, compass, audio, light or NFC measurements (¶92, ¶94) and transmits data to a remote server 126 where the analysis is done (¶106-¶108) on the collected data to determine how many people walk past the display, how many people stop to look at the display, how long a potential customer stood in front of the display and counts of shoppers that had smartphones equipped with software package 122. Walden discloses (¶77) collecting measurements on signal strength measurements and identifiers associated with a particular mobile device and the related timestamps (¶77).

Regarding Claim 6, Walden in view of Dupre discloses all the elements with respect to claim 1. Further, it discloses:
wherein the analyzing device is adapted to be either in an active state in which said analyzing device calculates the audience rate, or in an inactive state in which said analyzing device does not calculate the audience rate; Walden discloses (¶95) when no activity is detected by sensor 116 (e.g., there is an absence of activity), wireless beacon 114 may enter a low power (sleep or non-broadcasting) mode. In the low power mode, wireless beacon 114 does not respond or provide push/pull events. If sensor 116 detects any activity (e.g., via proximity detection of a customer/user), wireless beacon 114 may be switched to an active (broadcasting) mode substantially instantaneously. Wireless beacon 114 may then be active for any push/pull events or content requests associated with customer device 118.

Regarding Claim 7, Walden in view of Dupre discloses all the elements with respect to claim 1. Further, it discloses:
wherein the signal sensor is a Bluetooth sniffer; Walden discloses (¶65) that wireless transceiver is a Bluetooth Low Energy (BLE) transceiver. Walden further discloses (¶117) that the wireless beacons 114 are equipped with a communication chip (e.g., wireless transceiver 120A) capable of both Bluetooth LE and sub-gigahertz broadcasting (or another longer-range radio band).

Claim 8, do not teach or further define over the limitations in claim 1. Therefore, claim 8 is rejected for the same rationale of rejection as set forth in claim 1.

Regarding Claim 10, Walden in view of Dupre discloses all the elements with respect to claim 9. Further, it discloses:
wherein the motion sensor, the signal sensor and the analyzing device belong to a detecting apparatus able to be put in the shop to monitor the presence of the point-of-sale display, said analyzing device comprising a processor able to calculate the audience rate; Walden discloses (¶21) a variety of sensors to aid in assessing a proximity of potential customers to the POP display and measuring the surrounding environment. Walden discloses (¶75 and ¶126) that light and/or motion sensors are used in POP displays 102 to increase the accuracy of location assessment, and RSSI signal strength measurements is received from a number of accelerometer, gyroscope, compass, audio, light sensors (¶92, ¶94) and data is analyzed by a remote server (¶106-¶108) to determine how many people walk past the display, how many people stop to look at the display, how long a potential customer stood in front of the display and counts of shoppers that had smartphones equipped with software package 122.

Regarding Claim 11, Walden in view of Dupre discloses all the elements with respect to claim 10. Further, it discloses:
wherein said analyzing device further comprising a remote server, said remote server being able to communicate with the processor to receive the audience rate, the remote server being able to determine whether the point-of-sale display is in the shop at the sight of consumer; Walden discloses (¶75 and ¶126) that light and/or motion sensors are used in POP displays 102 to increase the accuracy of location assessment, and RSSI signal strength measurements is received from a number of accelerometer, gyroscope, compass, audio, light sensors (¶92, ¶94) and data is analyzed by a remote server (¶106-¶108) to determine how many people walk past the display, how many people stop to look at the display, how long a potential customer stood in front of the display and counts of shoppers that had smartphones equipped with software package 122.

Regarding Claim 12, Walden in view of Dupre discloses all the elements with respect to claim 11. Further, it discloses:
comprising a tracker, the remote server being able to further receive an output of said tracker; Walden discloses (¶106-¶108) that once the POP display is placed at a retail location, the remote server tracks and determine the location of the point-of-sale display using interaction with customer device and SDK on the customer device by accessing the geographic location of customer devices and other sensor signals as received from the wireless beacon.

Regarding Claim 13, Walden in view of Dupre discloses all the elements with respect to claim 11. Further, it discloses:
wherein the remote server is able to further receive information about the shop; Walden discloses (¶106-¶108) that remote server receives unique identifier information on retail locations and it look up the unique identifier and assess if a previous location for the unique identifier was recorded to assess if any change in location has occurred.
determines, based on the information about the shop and the calculated audience rate whether the point-of-sale display is in the shop at the sight of consumers or not; Walden discloses (¶92) the sensors measures and records detailed analysis of the level of traffic around POP display 102. The analysis may include determining information such as, how many people walk past the display, how many people stop to look at the display, measuring the timing of the activity, such as how long a potential customer stood in front of the display, how many shoppers passed by, the average dwell time per shopper, and/or counts of shoppers that had smartphones.

Claim 14, do not teach or further define over the limitations in claim 1. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 1.

Allowable Subject Matter
Claim 2 – 4, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rolled up and rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 4 further adds a limitation to the features of the Claim 2 and discusses the new audience rate calculation and determining the location of the point-of-sale display based on detecting a change (movement) in the current position of the point-of-sales display.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant made significant amendments to more clearly recite the limitations, filed on 05/24/2022, with respect to Claims 1 – 15, and they have fully considered and are found persuasive. Hence, the examiner withdraws the 35 USC § 103 rejection (Walden et al. in view of Saltzstein et al.) However, based on the amendments and the newly introduced limitations, the Examiner updated the search and used a set of new references (Walden et al. in view of Dupre et al. 2008/0294476) for the 35 USC § 103 rejection.
In respond to the argument on Pg. 8, “the Walden et al. publication does not disclose or suggest acquiring signals from a mobile device at a signal sensor that include unique identifiers for the mobile devices, and sending outputs with the unique identifiers for the mobile devices to an analyzing device,” the Examiner notes that Walden clearly teaches Walden discloses (¶65) POP display signal sensor (wireless beacon 114) captures the wireless signals transmitted by the SDK 125 on customer mobile phones that includes unique identifiers such as RSSI values and location related information e.g., signal strength measurements, values derived from signal strength measurements and additionally stores identifiers associated with a particular mobile device (¶78). This information is transmitted to server 126 (analyzing device) and stored in information 130 for analysis (¶76).
In respond to the argument on Pg. 9, “the primary reference also fails to disclose or suggest counting mobile devices and calculating an audience rate of the POS display as a function of the number of mobile devices by time limit,” the Examiner notes that Walden discloses counting shoppers that have smartphones and calculating audience rate i.e. how many shoppers passed by (divided into buckets of time) and the average dwell time per shopper (¶76, ¶92).
In respond to the argument on Pg. 9, “Walden et al. publication does not teach or suggest determining, based on the audience rate, whether the POS display is in the shop at the sight of customers, and Saltzstein et al. patent does not appear to teach or suggest acquiring unique identifiers of mobile devices or utilizing such unique identifiers for any purpose, let alone to determine audience rates for customers passing a POS display,” the Examiner notes that Dupre discloses (¶66) creating category zones in the retail establishment based on a shopper’s line of sight when walking down a particular aisle and inferring correlations between shoppers' locations in the retail store and exposure to in-store advertising or informational media. Dupre discloses (¶56) the forecasted or estimated shopper traffic counts is used to monitor consumer activity related to promotional information and in-store media (e.g., advertisement media) in retail establishments. By monitoring the forecasted or estimated shopper traffic counts in addition to in-store advertising or informational media, the forecasted or estimated shopper traffic counts can be used to determine the influential effects or potential future influential effects of advertising or informational media for products and/or services on shoppers. For instance, the forecasted or estimated shopper traffic counts may be used by product suppliers/manufacturers and advertising companies to make decisions on how to temporally and/or physically advertise their products and/or services.
In respond to the argument regarding Claim 2 on Pg. 10, “Walden et al. teaches motion sensors for other purposes but not for detecting movement of the POP display,” the Examiner notes that this argument is persuasive and indicated it as an Allowable Subject Matter. 
In respond to the argument regarding Claim 3 on Pg. 10, “the references do not teach or suggest calculating a new audience rate each time output from a motion sensor indicates the POS display has been moved,” the Examiner notes this argument is persuasive and indicated it as an Allowable Subject Matter based on the dependency to claim 2. 
In respond to the argument regarding Claim 4 on Pg. 10, “the proposed combination does not teach or suggest that a POS display have been moved based on the combination of a calculated audience rate decrease and movement of the POS display,” the Examiner notes that this argument is persuasive and indicated it as an Allowable Subject Matter based on the dependency to claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451